DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 8 and 15, the prior art of record fails to teach or suggest alone or in combination receiving radio resource control (RRC) signaling, wherein the RRC signaling comprises a target power parameter value for a sounding reference signal (SRS) and a path loss compensation factor; receiving downlink control information (DCI); obtaining a closed-loop power control parameter value for the SRS based on the DCI; and determining a transmit power for the SRS on a first carrier based on the target power parameter value for the SRS, the path loss compensation factor, and the closed-loop power control parameter for the SRS; wherein the first carrier is a carrier on which no physical uplink shared channel (PUSCH) is sent.

Takeda et al. (EP 2739080 A1) discloses a radio terminal receives a control signal including a transmission power control command (TPC command) to be applied to an aperiodic sounding reference signal (A-SRS), through a physical downlink control channel (PDCCH), updates a transmission power value of the A-SRS using the TPC command, and transmits the A-SRS using the updated transmission power value in accordance with a transmission request included in a control signal indicating assignment of a physical downlink data channel (PDSCH) or assignment of a physical uplink data channel (PUSCH) (abstract). A macro node (fig. 4 number 100 and P:0029) control section (fig. 4 number 104 and P:0034) determines the TPC command of a closed loop TPC indicated to each terminal 300 (P:0034). More specifically, control section 104 collects the reception quality of a PUSCH or the reception quality of an 

However, the prior art of record fails to teach applicant’s claimed invention discussed above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KEITH FERGUSON/Primary Examiner, Art Unit 2648